[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE #116
Presently before the court is defendant Southern New England Telephone Company's (SNET) Motion to Strike Count Two of plaintiffs third amended complaint.
Said motion was filed on March 19, 2002. Plaintiff filed her objection to said motion with a supporting memorandum of law, on April 19, 2002. SNET filed a reply to said objection on April 22, 2002.
Oral argument was heard by the court on April 22, 2002.
On May 3, 2002 judgment of dismissal was entered pursuant to Practice Book § 14-3.
Because the action has been dismissed, the court cannot act on SNET's motion to strike.
___________________ Ronald J. Fracasse, Judge CT Page 8416